Redfield Ch. J.
By the court, This is an appeal from a justice’s judgment, by the claimant, in an action upon a note less than $20. If the claimant is allowed to appeal, in such cases, because he is a party, he can only appeal, we .think, in such cases as are appealable by the other parties, if they desire to appeal.
The judgment only affects him to the same extent it does other parties, i. e. its amount, which seems the ground of denying appeals in actions on notes of $20 or less. And the fact that he is interested in a collateral issue will make no difference in regard to the right of appeal; if so, all cases might he appealed by the claimant, when otherwise final, even where the controversy was in regard to a note less than $20, which would not be appealable when the action was directly upon the note.
Judgment affirmed.